Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-6, drawn to an austenitic stainless steel.
Group II, claim(s) 7, drawn to an automobile fuel injection tube.
Group III, claim(s) 8 and 10, drawn to a method for producing an austenitic stainless steel with a certain heat treatment parameter.
Group IV, claim(s) 9 and 11, drawn to a method for producing an austenitic stainless steel with a certain heat treatment parameter.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the austenitic stainless steel of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Conrad et al. (US 2009/0202380).  Conrad et al. discloses an austenitic stainless steel [abstract]; wherein said stainless steel has a composition as seen in table 1 below [0014-0025].  The examiner notes that the overlap between the disclosed composition of Conrad et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Conrad et al. further discloses an austenite grain size of less than 4 microns, or a grain size number of greater than approximately 13 as determined by the examiner, which falls within the claimed grain size range.  Thus, the shared technical feature of the austenitic alloy of claim 1 fails to distinguish over Conrad et al.
Groups III-IV share a further technical feature of the steps of cold rolling at a reduction rate of greater than 20%, and heat treatment before and after cold rolling.  Conrad et al. further discloses cold rolling at a reduction rate of 70% to 85%, wherein said cold rolling is followed by recrystallization annealing, which meets heat treatment after cold rolling [0057, 0068].  Conrad et al. further teaches that the steel is provided as a cast and hot rolled slab prior to cold rolling, which the examiner recognizes will naturally include a conventional slab heating step as would have been known by one of ordinary skill, which meets heat treatment before cold rolling [0045-0046].  Thus, the shared feature between groups III-IV also fails to distinguish over Conrad et al.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Conrad et al. (wt.%)
C
0 – 0.12
0.025 – 0.15

0.1 – 1
0.2 – 1
Mn
0.1 – 2.7
0.5 – 2
P
0 – 0.05
0 – 0.5
S
0 – 0.01
0 – 0.015
Cr
13 – 22
16 – 20
Ni
4 – 12
6 – 12
Cu
0.01 – 0.5
0 – 5
Mo
0 – 5
0 – 3
Al
0 – 0.03
silent (ie. zero)
Nb
0.05 – 0.3
0.03 – 0.5
N
0.1 – 0.5
0.03 – 0.16
Fe & Impurities
Balance
Balance


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Primary Examiner, Art Unit 1734